              Case 1:19-cv-05879-LAP Document 1 Filed 06/21/19 Page 1 of 53



FRANKFURT KURNIT KLEIN & SELZ, P.C.
Edward H. Rosenthal
Rachel Santori
Kimberly M. Maynard
Lily Roos
488 Madison Avenue, 10th Floor
New York, New York 10022
Phone: (212) 980-0120
Fax: (212) 593-9175

Attorneys for Plaintiff JetBlue Airways Corporation

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------   X
JetBlue Airways Corporation,                                             :
                                                                         :
                           Plaintiff,                                    :
                                                                         :        COMPLAINT
         -against-                                                       :
                                                                         :   JURY TRIAL DEMANDED
Jet.com Inc., Walmart Inc., and Walmart Apollo, LLC                      :     2019 Civ. _____ ( )
                                                                         :
                           Defendants.                                   :
----------------------------------------------------------------------   X

         Plaintiff JetBlue Airways Corporation (“JetBlue”), by its undersigned counsel, as and for

its Complaint against Jet.com Inc. (“Jet.com”), Walmart Inc. (“Walmart”), and Walmart Apollo,

LLC ( “Apollo” and, collectively, “Defendants”), alleges as follows:

                                        NATURE OF THE ACTION

         1.       JetBlue is a household name. The JETBLUE trademark has nearly unparalleled

recognition throughout the United States and especially here in New York, where the company is

headquartered. Thanks to substantial efforts and investments over the past two decades, the

JetBlue brand and JETBLUE trademark and variations thereof (collectively, the “JETBLUE

Marks”) are now famous, and signify myriad goods and services, including travel, transportation,
            Case 1:19-cv-05879-LAP Document 1 Filed 06/21/19 Page 2 of 53



entertainment and retail services, emanating from JetBlue. That hard-earned reputation and

valuable goodwill belongs exclusively to JetBlue. It is now threatened by Defendants’ conduct.

       2.       Defendants are unlawfully impairing the distinctiveness of the JetBlue brand and

the JETBLUE Marks. Defendants have adopted a confusingly similar and dilutive mark,

JETBLACK (the “Infringing Mark”), which they use for concierge services, e-commerce retail

sales, physical retail and pop-up retail experiences, and recommendations for experiences,

destinations and restaurants. Defendants intend to further infringe and dilute the JETBLUE

Marks by adopting additional JET+color names including JETGOLD and JETSILVER, and to

move closer to JetBlue’s core services by offering travel and transportation services.

       3.       The JETBLACK sales and concierge service, which was founded within the

incubation arm of Walmart, is part of a well-publicized effort by defendant Walmart, a

multinational corporation, to appeal to a new customer base outside of brick and mortar retail in

order to increase profits and appease investors. As such, the JETBLACK service has already

received, and will continue to receive, extensive promotional and other support from its

behemoth backer, Walmart. This plan for expansion—paired with the confusing similarities

between JETBLUE and JETBLACK—is likely to cause significant consumer confusion and

dilution of the JETBLUE brand in the United States and around the world. It is a transparent

attempt to trade on the goodwill associated with the JETBLUE Marks.

       4.       Defendants’ use of the Infringing Mark violates Sections 32, 43(a) and 43(c) of

the Lanham Act, 15 U.S.C. §§ 1114(1)(a), 1125(a) and 1125(c), along with NY. Gen. Bus. Law

§ 360-1 and New York State common law, because, inter alia, it is likely to cause consumers to

mistakenly believe that goods and services offered under the Infringing Mark emanate from or

are associated with JetBlue and to dilute JetBlue’s famous JETBLUE Marks.



                                                 2
              Case 1:19-cv-05879-LAP Document 1 Filed 06/21/19 Page 3 of 53



         5.       JetBlue therefore seeks injunctive relief preventing further infringement of its

rights in the JETBLUE Marks and damages for the harm caused to it and to the value and

reputation associated with the JETBLUE Marks.

                                            THE PARTIES

         6.       Plaintiff JetBlue is a corporation organized under the laws of Delaware that

maintains its principal place of business at 27-01 Queens Plaza North, Long Island City, NY

11101.

         7.       Upon information and belief, defendant Jet.com is an online retailer organized

under the laws of Delaware with its principal place of business in Hoboken, NJ. Jet.com sells

and ships a wide range of retail products through its website https://jet.com.

         8.       Upon information and belief, defendant Walmart is a multinational retail

corporation organized under the laws of Delaware with its principal place of business in

Bentonville, Arkansas. On information and belief, Walmart operates an international chain of

retail and grocery stores.

         9.       Upon information and belief, defendant Apollo is a Delaware limited liability

company with its principal place of business in Bentonville, Arkansas. Upon information and

belief, Apollo is the intellectual property holding company of Walmart.

         10.      Upon information and belief, defendant Jet.com became a wholly-owned

subsidiary of defendant Walmart as of September 2016.




                                                    3
           Case 1:19-cv-05879-LAP Document 1 Filed 06/21/19 Page 4 of 53



                                  JURISDICTION AND VENUE

        11.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§1331, 1332 and

1338(a), and pursuant to 15 U.S.C. §§ 1114(1), 1121(a) and 1125, as the trademark claims arise

under the Federal Trademark Act (the “Lanham Act”) of July 5, 1946, as amended 15 U.S.C.

§ 1051 et seq. The Court has subject matter jurisdiction over the claims arising under state law

pursuant to 28 U.S.C. § 1367.

        12.      This Court has personal jurisdiction over Defendants pursuant to New York Civil

Practice Law and Rules (“CPLR”) § 301 because Defendants regularly solicit business in New

York, have retail locations, and, on information and belief, have employees in New York. This

Court has personal jurisdiction over Defendants pursuant to CPLR § 302(a)(1) because

Defendants transact business in New York, including, without limitation, by: offering physical

retail (“pop up”) stores in New York; maintaining websites that are accessed by New York

consumers; shipping products to New York; and advertising products and services to consumers

who reside in New York. This Court also has personal jurisdiction over Defendants under CPLR

§ 302(a)(2)-(3) because their unlawful acts—committed both within and outside of New York—

cause injury to JetBlue within New York, including by confusing New York consumers and

undermining the reputation and goodwill earned by the JETBLUE Marks and brand in New

York, where JetBlue is headquartered.

        13.      Venue is proper in this district under 28 U.S.C. § 1391(b) because a substantial

part of the events and/or omissions which give rise to the claim occurred within this judicial

District and/or a substantial part of the property that is the subject of this action is located within

this judicial district.




                                                   4
          Case 1:19-cv-05879-LAP Document 1 Filed 06/21/19 Page 5 of 53



                                        RELEVANT FACTS

        14.      JetBlue is an international airline headquartered in the State of New York. It

currently operates flights throughout the United States as well as in Mexico, the Caribbean, Latin

America and South America, and serves hundreds of additional international destinations

through its partner airlines.

        15.      JetBlue is the sixth largest passenger carrier in the United States, flying an

average of 1,000 daily flights and carrying over 42 million customers per year.

        16.      JetBlue has used the JETBLUE Marks in U.S. interstate commerce in a highly

prominent manner in connection with air travel and numerous other goods and services since at

least as early as 1999, as further described below.

JetBlue’s Trademark Registrations

        17.      JetBlue is the original creator of the JETBLUE Marks, which uniquely combine

the term “jet” with the color word “blue.”

        18.      JetBlue owns forty-three federal trademark registrations for the JETBLUE Marks,

which are comprised of the term JETBLUE or the term JETBLUE in combination with another

word or words and/or design (the “JETBLUE Registrations”). Many of these registrations are

incontestable.

        19.      The JETBLUE Registrations include the following:




                                                   5
  Case 1:19-cv-05879-LAP Document 1 Filed 06/21/19 Page 6 of 53



Trademark    Filing Date    Registration   Goods and Services
                                No.
JETBLUE      July 9, 1999    2,449,988     Class 39: Transportation of
                                           passengers, parcels, freight and
                                           cargo by air; providing information
                                           about air transportation via a
                                           website on a global computer
                                           network; travel agency services,
                                           namely, making reservations and
                                           bookings for transportation; airline
                                           passenger services in the nature of
                                           a frequent flyer program

JETBLUE       August 29,     3,786,241     Class 41: Providing on-line,
                2005                       magazines and journals in the
                                           fields of transportation and travel

JETBLUE     December 31,     3,651,034     Class 9: Earphones
               2008
JETBLUE     December 16,     3,403,219     Class 35: Advertising services,
               2005                        namely, promoting the goods and
                                           services of others, including travel
                                           services, credit card use, car
                                           rentals, and hotel accommodations;
                                           retail and online retail store
                                           services featuring convenience
                                           items for travelers and general
                                           merchandise

JETBLUE       August 30,     3,493,916     Class 18: All-purpose carrying
                2005                       bags; travel bags; backpacks; all-
                                           purpose athletic bags; carry-all
                                           bags; tote bags; umbrellas

JETBLUE       August 29,     3,522,768     Class 16: Printed publications,
                2005                       namely, booklets in the fields of
                                           transportation and travel; pens,
                                           note books




                                 6
 Case 1:19-cv-05879-LAP Document 1 Filed 06/21/19 Page 7 of 53



JETBLUE      August 30,    3,331,434   Class 25: Clothing for men,
               2005                    women and children, namely, polo
                                       shirts, golf shirts, t-shirts, sweaters,
                                       sweat shirts, hats, jackets, baby
                                       bibs composed of cloth and/or
                                       plastic, baby bonnets, one-piece
                                       clothing for babies

JETBLUE      August 30,    3,331,433   Class 21: Cups; coffee cups and
               2005                    mugs; thermal insulated containers
                                       for beverages; sports bottles sold
                                       empty
JETBLUE    December 16,    3,331,792   Class 39: Providing travel
              2005                     information services featuring
                                       travel offers and vacation travel
                                       tour activities

                                       Class 43: Providing travel lodging
                                       information services and travel
                                       lodging booking agency services
                                       for travelers; providing catering of
                                       foods and drinks

JETBLUE      August 30,    3,326,608   Class 28: Toy vehicles; model
               2005                    airplanes




                               7
 Case 1:19-cv-05879-LAP Document 1 Filed 06/21/19 Page 8 of 53



JETBLUE     February 16,   5,187,852   Class 35: Business advisory
               2016                    services, consultancy and
                                       information; business consulting,
                                       namely, promoting the interests of
                                       parties or organizations offering
                                       start-up accelerator programs and
                                       start-up development; Incubation
                                       services, namely, business
                                       management consulting and
                                       advisory services therefor in the
                                       areas of corporate formation,
                                       funding strategy, corporate growth
                                       strategy, innovation and growth
                                       processes, organizational
                                       transformation, and talent
                                       management and development
                                       strategies; Business management
                                       consulting services in the aviation,
                                       transportation and hospitality
                                       industries; Business management
                                       services, namely, aviation,
                                       transportation and hospitality
                                       operations and management
                                       consulting

JETBLUE     February 16,   5,187,853   Class 36: Investment services,
               2016                    namely, venture capital funding
                                       services to emerging and start-up
                                       companies
JETBLUE     February 16,   5,187,854   Class 41: Education, namely,
               2016                    conducting classes, seminars,
                                       conferences and workshops in the
                                       fields of entrepreneurship,
                                       transportation, aviation and
                                       hospitality; providing training in
                                       the fields of entrepreneurship,
                                       transportation, aviation and
                                       hospitality; Entertainment services
                                       in the nature of arranging,
                                       organizing, conducting and hosting
                                       social entertainment events




                               8
  Case 1:19-cv-05879-LAP Document 1 Filed 06/21/19 Page 9 of 53



JETBLUE       October 7,    5,146,836   Class 9: Downloadable mobile
                2016                    applications for making and
                                        checking reservations, searching
                                        fares, making travel arrangements,
                                        accessing boarding passes,
                                        providing information and updates
                                        in the fields of travel,
                                        transportation and loyalty award
                                        programs, ticketing passengers and
                                        checking flight status

            May 21, 2004    3,163,121   Class 39: Transportation of
                                        passengers, parcels, freight by air;
                                        providing information about air
                                        transportation via a website on a
                                        global computer network; making
                                        reservations and bookings for
                                        transportation; airline passenger
                                        services in the nature of a frequent
                                        flyer program

JETBLUE      July 9, 1999   2,451,955   Class 39: Transportation of
AIRWAYS                                 passengers, parcels, freight and
                                        cargo by air; providing information
                                        about air transportation via a
                                        website on a global computer
                                        network; travel agency services,
                                        namely, making reservations and
                                        bookings for transportation; airline
                                        passenger services in the nature of
                                        a frequent flyer program

JETBLUE     December 16,    3,331,799   Class 36: Financial services,
  CARD         2005                     namely, providing credit card
                                        services

JETBLUE     December 16,    3,331,800   Class 35: Promoting the sale of
  CARD         2005                     credit card accounts through the
                                        administration of incentive award
                                        programs




                                9
   Case 1:19-cv-05879-LAP Document 1 Filed 06/21/19 Page 10 of 53



JETBLUE FOR   September 29,   5,197,492   Class 35: Promoting public interest
   GOOD           2016                    and awareness of environmental
                                          matters; Charitable services,
                                          namely, organizing and conducting
                                          volunteer programs and
                                          community service projects

JETBLUE FOR   September 29,   5,201,875   Class 36: Charitable fundraising
   GOOD           2016                    services

JETBLUE FOR   September 29,   5,197,493   Class 41: Charitable services,
   GOOD           2016                    namely, providing books to
                                          children; Charitable services,
                                          namely, conducting educational
                                          activities in the nature of
                                          programs, classes, seminars,
                                          conferences and workshops aimed
                                          at instructing and educating
                                          children for careers in the field of
                                          aviation

 JETBLUE      September 3,    4,638,226   Class 39: Airline transportation
   MINT          2013                     services

              September 3,    4,638,227   Class 39: Airline transportation
                 2013                     services

              September 3,    4,638,228   Class 39: Airline transportation
                 2013                     services


 JETBLUE       February 3,    4,639,929   Class 41: Entertainment services,
   PARK           2014                    namely, providing stadium and
                                          athletic field facilities for sporting
                                          and entertainment events; hosting
                                          of private corporate social events
                                          and individual social events




                                 10
   Case 1:19-cv-05879-LAP Document 1 Filed 06/21/19 Page 11 of 53



 JETBLUE      March 4, 2016   5,257,186   Class 41: Providing of training and
  PILOT                                   instruction for flight personnel;
GATEWAY                                   providing of training, namely,
PROGRAMS                                  arranging and conducting classes,
                                          courses, seminars, workshops,
                                          tutoring, internships and mentoring
                                          in the field of air transportation;
                                          developing and updating
                                          educational courses and study
                                          programs for staff in the field of
                                          air transportation; Developing and
                                          updating training manuals, user
                                          handbooks and user guides,
                                          maintenance manuals, technical
                                          documentation and technical data
                                          sheets, process manuals and flight
                                          operation manuals for staff in the
                                          field of air transportation

  JETBLUE     February 16,    5,187,855   Class 35: Business advisory
TECHNOLOGY       2016                     services, consultancy and
 VENTURES                                 information; business consulting,
                                          namely, promoting the interests of
                                          parties or organizations offering
                                          start-up accelerator programs and
                                          start-up development; Incubation
                                          services, namely, business
                                          management consulting and
                                          advisory services therefor in the
                                          areas of corporate formation,
                                          funding strategy, corporate growth
                                          strategy, innovation and growth
                                          processes, organizational
                                          transformation, and talent
                                          management and development
                                          strategies; Business management
                                          consulting services in the aviation,
                                          transportation and hospitality
                                          industries; Business management
                                          services, namely, aviation,
                                          transportation and hospitality
                                          operations and management
                                          consulting




                                 11
   Case 1:19-cv-05879-LAP Document 1 Filed 06/21/19 Page 12 of 53



  JETBLUE     February 16,    5,187,856   Class 36: Investment services,
TECHNOLOGY       2016                     namely, venture capital funding
 VENTURES                                 services to emerging and start-up
                                          companies

  JETBLUE     February 16,    5,187,857   Class 41: Education, namely,
TECHNOLOGY       2016                     conducting classes, seminars,
 VENTURES                                 conferences and workshops in the
                                          fields of entrepreneurship,
                                          transportation, aviation and
                                          hospitality; providing training in
                                          the fields of entrepreneurship,
                                          transportation, aviation and
                                          hospitality; Entertainment services
                                          in the nature of arranging,
                                          organizing, conducting and hosting
                                          social entertainment events

 JETBLUE       July 7, 2016   5,238,204   Class 39: Travel services, namely,
VACATIONS                                 making reservations and bookings
                                          for transportation and vehicle
                                          rentals; transportation services
                                          featuring a frequent flyer bonus
                                          program; providing information
                                          about transportation, vehicle
                                          rentals and special travel offers via
                                          a global computer network;
                                          coordinating travel arrangements
                                          for individuals and for groups

 JETBLUE       July 7, 2016   5,242,835   Class 43: Providing travel lodging
VACATIONS                                 information services and travel
                                          lodging booking agency services
                                          for travelers




                                 12
Case 1:19-cv-05879-LAP Document 1 Filed 06/21/19 Page 13 of 53



           December 8,    5,388,043   Class 39: Travel services, namely,
              2016                    making reservations and bookings
                                      for transportation and vehicle
                                      rentals; air transportation services
                                      featuring a frequent flyer bonus
                                      program; providing automated
                                      check-in and ticketing services for
                                      air travelers; providing information
                                      about transportation, vehicle
                                      rentals and special travel offers via
                                      a global computer network;
                                      coordinating travel arrangements
                                      for individuals and for groups

           December 8,    5,388,044   Class 43: Providing travel lodging
              2016                    information services and travel
                                      lodging booking agency services
                                      for travelers

           December 8,    5,388,045   Class 39: Travel services, namely,
              2016                    making reservations and bookings
                                      for transportation and vehicle
                                      rentals; air transportation services
                                      featuring a frequent flyer bonus
                                      program; providing automated
                                      check-in and ticketing services for
                                      air travelers; providing information
                                      about transportation, vehicle
                                      rentals and special travel offers via
                                      a global computer network;
                                      coordinating travel arrangements
                                      for individuals and for groups

           December 8,    5,388,046   Class 43: Providing travel lodging
              2016                    information services and travel
                                      lodging booking agency services
                                      for travelers




                              13
         Case 1:19-cv-05879-LAP Document 1 Filed 06/21/19 Page 14 of 53



       20.     In addition to the JETBLUE Registrations, JetBlue owns over one hundred and

twenty trademark registrations and pending applications in thirty-two international territories for

the JETBLUE Marks. These include, but are not limited to, registrations and pending

applications in Canada, Mexico, European Union, Norway, Switzerland, Turkey, Russia, China,

United Arab Emirates, Dominican Republic, Cuba, and many other international territories.

       21.     The JETBLUE Registrations are valid, subsisting and in full force and effect.

       22.     The JETBLUE Registration Nos. 2,449,988, 3,786,241, 3,651,034, 3,403,219,

3,493,916, 3,522,768, 3,331,434, 3,331,433, 3,331,792, 3,326,608, 3,163,121, 3,163,120,

2,451,955, 3,331,799, 3,331,800, 2,947,348, 3,052,759, and 2,971,984 are incontestable within

the meaning of 15 U.S.C. §§ 1115(b) and 1065 and constitute conclusive evidence of the validity

of the subject marks thereof and the registrations therefor and of JetBlue’s exclusive right to use

those marks in connection with the goods and services set forth in those registrations.

       23.     The JETBLUE Registration Nos. 5,187,852, 5,187,853, 5,187,854, 5,146,836,

4,289,126, 5,197,492, 5,201,875, 5,197,493, 4,638,226, 4,638,227, 4,638,228, 4,639,929,

5,257,186, 5,187,855, 5,187,856, 5,187,857, 5,238,204, 5,242,835, 5,388,043, 5,388,044,

5,388,045, 5,388,046, 4,338,485, 4,338,484, 4,572,490, and 4,338,483 constitute prima facie

evidence of their validity and of JetBlue’s right to use the corresponding JETBLUE Marks

pursuant to 15 U.S.C. §1057(b).

       24.     As a result of JetBlue’s extraordinary investment, efforts, and success, the

JETBLUE Marks are famous in the U.S. and abroad. In a series of decisions after successful

inter partes proceedings from 2014 to 2018, the Trademark Offices of Chile, South Korea and

Cuba all noted the international fame and notoriety of the JETBLUE Marks.




                                                14
         Case 1:19-cv-05879-LAP Document 1 Filed 06/21/19 Page 15 of 53



JetBlue’s Use of its JETBLUE Marks

       25.     JetBlue uses the JETBLUE Marks in connection with a variety of goods and

services beyond air transportation, including but not limited to: retail sales, online retail

shopping, pop-up retail experiences, travel agency services, mobile applications (“apps”), credit

card services, entertainment services, sports events and facilities, printed publications, online

magazines, venture capital services, charitable fundraising, education programs, and business

consultancy, among others.

       26.     JetBlue has a long history of merchandising using the JETBLUE Marks on

various branded products including, but not limited to, clothing, bags, toys and earphones.

       27.     JetBlue uses and has rights in the JETBLUE Marks for an online retail site

http://shopjetblue.com that is a key component of its brand. Through this site consumers can

purchase a wide variety of branded and third party retail goods such as apparel, bags,

decorations, drinkware, tech accessories, pet equipment, and many others.

       28.     Under the JETBLUE Marks, JetBlue also operates brick and mortar retail

locations including, but not limited to, pop up stores and pop-up retail experiences. JetBlue’s

rights in and to the JETBLUE Marks for retail store services date back to at least as early as the

year 2001.

       29.     Additionally, JetBlue uses and has rights in the JETBLUE Marks for online retail

sales dedicated to third party products. JetBlue’s site https://shoptrue.jetblue.com/ is an online

shopping mall of third party websites that include, among others, Walmart and Jet.com. When

consumers purchase items otherwise available from Walmart and Jet.com on JetBlue’s retail site,

they get certain discounts provided by JetBlue and earn loyalty points with JetBlue.




                                                  15
         Case 1:19-cv-05879-LAP Document 1 Filed 06/21/19 Page 16 of 53



       30.     JetBlue also uses the JETBLUE Marks for concierge-type services, including

arranging and advising on travel and other recreational activities. In connection with the

JETBLUE Marks, JetBlue suggests trip ideas and travel destinations, reviews activities in

various locations, recommends restaurants, and consults on a variety of other experiences.

       31.     JetBlue uses the JETBLUE Marks in connection with a JETBLUE-branded credit

card, which allows consumers to earn loyalty points for purchases, including two times the points

for dining out at restaurants. See https://cards.barclaycardus.com/cards/jetblue-card.html.

       32.     The JETBLUE Marks also have high visibility in connection with sports and

entertainment. “JETBLUE PARK,” the training facility for the Boston Red Sox, hosts both

private occasions (such as corporate dinners, parties, or fundraisers), as well as public events like

car shows and a weekly farmer’s market.

       33.     JetBlue is the official airline of the New York Jets and Boston Red Sox, the latter

of which holds its spring training at JetBlue Park where JETBLUE PARK signage appears

throughout the field and stadium.

       34.     JetBlue’s JETBLUE-branded “Live From T5 Concert Series,” held inside its

terminal at JFK Airport in New York, has featured popular artists including Taylor Swift, Sarah

McLachlan and Ellie Goulding.

       35.     The JETBLUE Marks frequently appear in popular culture. As one example, the

JETBLUE Marks appeared on the television series Modern Family’s “Las Vegas” episode seen

by over 15 million viewers.




                                                 16
         Case 1:19-cv-05879-LAP Document 1 Filed 06/21/19 Page 17 of 53



       36.     JetBlue also regularly uses its JETBLUE marks as it engages in high-profile

sponsorships related to entertainment including, for example, sponsorships of theater (American

Repertory Theater), entertainment venues (Barclay’s Center), museums (American Museum of

Natural History), and sports (Boston Red Socks, Brooklyn Nets, Florida Panthers). A full list of

JetBlue’s current sponsorships is available here: https://www.jetblue.com/about/sponsorships/.

       37.     JetBlue is committed to philanthropy and corporate social responsibility and the

JETBLUE Marks are used extensively for these projects. Among many other high-profile

initiatives, JetBlue covered flights for family members of those affected by the Orlando

nightclub shooting, sent 1.5 million pounds of relief supplies and provided more than 1,100 seats

to emergency personnel traveling to Puerto Rico after Hurricane Maria, and brought a literacy

program that provided vending machines full of books to Houston as the city recovered from the

impact of Hurricane Harvey. The JETBLUE FOR GOOD program focuses on giving in the

areas of youth and education, community and the environment. Additionally, the JETBLUE

FOUNDATION brings aviation-related education to lower-income neighborhoods and schools

and is committed to championing diversity in STEM education.

       38.     JetBlue has invested millions of dollars in the advertising and promotion of the

JETBLUE Marks across all these goods and services as well as others, and, as a result, the

JETBLUE trademark has become a household name.

       39.     The company engages in traditional print advertising, online advertising, social

media and public relations featuring the JETBLUE Marks. In the last two years, JetBlue has

spent over $500 million on marketing investments around the world.




                                               17
         Case 1:19-cv-05879-LAP Document 1 Filed 06/21/19 Page 18 of 53



       40.     A single JetBlue advertising campaign can receive hundreds of millions of media

impressions in the United States alone. In 2018, JetBlue received 1.5 billion paid media

impressions.

       41.     JetBlue also has an extensive online presence. JetBlue’s websites generate an

average of 3 million daily page views. JetBlue’s social media presence connects it with millions

of users through a variety of platforms.

       42.     As a reflection of its status as an extremely popular and well-known brand,

JetBlue realized revenue of $7 billion in 2017 and $7.7 billion in 2018.

       43.     In recognition of its enormous popularity with customers, as well as its

outstanding services, JetBlue has received numerous awards. Notably, JetBlue has been named

#1 in the United States among the World’s Top 10 Airlines for Branding and Desirability. A

comprehensive list of the awards that JetBlue has received to date is attached as Exhibit A.

       44.     By virtue of JetBlue’s significant presence in the airline industry and throughout

American culture, its widespread and significant investments in advertising and marketing, its

tremendous revenues and extensive use of its marks throughout the United States, the JETBLUE

Marks have become well-known, famous and synonymous with JetBlue’s goods and services,

and have come to identify and indicate JetBlue sponsored or approved goods and services to

consumers. As a result of JetBlue’s efforts, the JETBLUE Marks have developed substantial

goodwill and have an excellent reputation among actual and potential purchasers of the various

goods and services which have borne the JETBLUE Marks.




                                                18
          Case 1:19-cv-05879-LAP Document 1 Filed 06/21/19 Page 19 of 53



Defendants Seek To Register The Infringing Mark For Broad Uses

         45.   In May 2017, Defendants filed applications to register the trademark JET BLACK

(using two separate words) in the United States and in multiple jurisdictions internationally.

Many of these applications were filed in jurisdictions where JetBlue has prior rights in the

JETBLUE Marks, either through use, trademark registrations, or the international fame of those

marks.

         46.   Defendants’ trademark filings indicate that they intend to use the marks in

connection with a broad range of goods and services, including, among others: the transportation

of people; recommending entertainment options such as restaurants, destinations, stores, sports

events, and concerts; booking activities, entertainment and experiences; retail sales of products to

consumers; and others. And, at least one of the JET BLACK applications covers the entire

International Class 39, which includes the transportation of passengers by air.

         47.   Moreover, although Defendants’ trademark applications sought protection for JET

BLACK with a space, they are using JETBLACK as one word rather than two separate words.

Consistent with this, Defendants have supplemented their trademark applications in the U.S. for

JET BLACK with new filings that remove the space between “jet” and “black”.

         48.   Defendants also recently filed intent-to-use trademark applications for the

trademarks JETGOLD and JETSILVER. Those applications cover, among other products and

services, software for online retail store services, promoting the sale of the goods and services of

others, order fulfillment services, and a customer loyalty and incentive program for retail

consumers.




                                                 19
         Case 1:19-cv-05879-LAP Document 1 Filed 06/21/19 Page 20 of 53



       49.     These applications and broad uses have the backing of Walmart, which arranged a

high-profile debut for the JETBLACK service in May 2018.1 Upon information and belief,

defendant Walmart launched the JETBLACK service as part of a larger effort to compete with

Amazon.com.2

Defendants’ Infringing Acts

       50.     Defendants are offering, inter alia, concierge services, e-commerce retail sales,

physical retail services, and recommendations for dining, travel, and other experiences under the

Infringing Mark. These JETBLACK-branded goods and services are the same as, similar, or

related to goods and services offered by JetBlue under its JETBLUE Marks.

       51.     For example, Defendants, through their JETBLACK concierge service, sell a

wide range of retail products, which service necessarily overlaps with JetBlue’s own JETBLUE-

branded retail sales. Defendants are offering JETBLACK physical retail and pop-up retail

experiences, just as JetBlue does under the JETBLUE Marks. Defendants appear to be

merchandising the Infringing Mark and offering branded products, including the same types of



1
  See, e.g. “Shopping by text message: Walmart rolls out Jetblack, a members-only service”
available at https://www.cnbc.com/2018/05/31/text-to-order-walmart-rolls-out-jetblack-a-
members-only-service.html (last visited June 21, 2019); “Walmart Unveils a Concierge
Shopping Service” available at https://www.bloomberg.com/news/articles/2018-05-31/walmart-
unveils-concierge-shopping-service-for-urban-families (last visited June 21, 2019); “Walmart’s
new personal shopping services Jetblack launches in New York” available at
https://techcrunch.com/2018/05/31/walmart-jetblack-personal-shopper/ (last visited June 21,
2019); “Walmart is going high end with an invite-only personal shopping service – and it costs 6
times as much as Amazon Prime” available at https://www.businessinsider.my/walmart-
shopping-service-jetblack-costs-more-than-amazon-prime-2018-5/ (last visited June 21, 2019);
See “Jetblack Launches in New York City for Busy Families, Delivering a Curated Shopping
Experience that’s One Text Away” available at
https://www.businesswire.com/news/home/20180531005395/en/Jetblack-Launches-New-York-
City-Busy-Families (last visited June 21, 2019).
2
  See, e.g. “Rent the Runway Founder’s New Venture Will Help Walmart Battle Amazon,”
available at http://observer.com/2018/06/jetblack-personal-shopping-venture-joins-walmart-
amazon-battle/ (last visited June 21, 2019).

                                                20
         Case 1:19-cv-05879-LAP Document 1 Filed 06/21/19 Page 21 of 53



products as JetBlue, such as clothing and earphones.3 Defendants are recommending

destinations, entertainment, landmarks, restaurants and experiences under the Infringing Mark.

Defendants’ concierge service also promotes experiences, entertainment and activities, including

by providing recommendations for and information on the same.

       52.     Moreover, despite their obfuscation, Defendants clearly intend to use the

Infringing Mark for goods and services covered by the JETBLUE Marks. Defendants have

publicly described the broad goals of the JETBLACK service, which will initially target “time-

strapped parents” but plans to “expand beyond this target consumer.”4 Defendants have stated

that the JETBLACK service is intended to be a nearly limitless concierge service: “[a]t its core,

the mission of [JETBLACK] is to provide knowledgeable and curated recommendations with

deep insights that are relevant and personalized to each member[.]”

       53.     Defendants sell their JETBLACK-branded goods and services in the same or

overlapping channels of trade as JetBlue’s products offered under its JETBLUE Marks, namely

through the Internet, as well as in retail and pop-up stores.

       54.     The Infringing Mark is confusingly similar to the JETBLUE Marks, including in

sight, sound and commercial impression. Like the JETBLUE Marks, the Infringing Mark is

comprised of the word JET+ a single syllable color word beginning with the letter “b” and is

presented as one word. Defendants’ use of the Infringing Mark is likely to cause consumers to

mistakenly believe that Defendants’ goods and services emanate from or are otherwise

associated with JetBlue.




3
  See starting at 00:04 in the video at https://www.jetblack.com (last visited June 21, 2019).
4
  “Rent the Runway Founder’s New Venture Will Help Walmart Battle Amazon” available at
http://observer.com/2018/06/jetblack-personal-shopping-venture-joins-walmart-amazon-battle/
(last visited June 21, 2019).

                                                 21
         Case 1:19-cv-05879-LAP Document 1 Filed 06/21/19 Page 22 of 53



Defendants’ Infringing Acts are Likely to Cause Confusion and Dilution

       55.     JetBlue’s rights in its JETBLUE Marks are prior to any trademark rights

Defendants may have in the Infringing Mark for the products offered thereunder.

       56.     Defendants’ use of the Infringing Mark began long after JetBlue first adopted

the JETBLUE Marks for its goods and services, and is without authorization from JetBlue.

       57.     Such improper use of the Infringing Mark is likely to cause confusion, mistake

or deception among the public as to the source of Defendants’ goods and services.

       58.     Further, such improper use of the Infringing Mark is likely to dilute the

JETBLUE Marks, including by impairing the distinctiveness of those marks.

       59.     Defendants knew of JetBlue’s existing trademark rights in and to the JETBLUE

Marks before they began using the Infringing Mark and before filing applications to register

JETGOLD and JETSILVER marks.

       60.     On information and belief, Defendants commenced and have continued use of

the Infringing Mark in bad faith.

       61.     On information and belief, Defendants are using the Infringing Mark in an

attempt to trade on the enormous goodwill and fame associated with the JETBLUE Marks.

       62.     JetBlue has suffered and will continue to suffer irreparable damage to its

reputation and goodwill and to the value of the JETBLUE Marks by reason of Defendants’ use

of the Infringing Mark.

       63.     Unless Defendants’ acts are restrained by this Court, JetBlue will continue to

suffer irreparable harm.




                                                22
         Case 1:19-cv-05879-LAP Document 1 Filed 06/21/19 Page 23 of 53




                                FIRST CLAIM FOR RELIEF
             (For Federal Trademark Infringement of Marks Under 15 U.S.C. § 1114)

       64.     JetBlue repeats and realleges the allegations of Paragraphs 1 through 63 of this

Complaint as if fully set forth herein.

       65.     Despite having knowledge of JetBlue’s world famous and prior common law

and federal statutory rights in the JETBLUE Marks, Defendants have adopted and used the

Infringing Mark in connection with retail sales, entertainment, experiences, and other services

that are associated with the JETBLUE Marks.

       66.     Defendants’ use of the Infringing Marks without JetBlue’s consent, in

connection with the sale, offering for sale, distribution, or advertising of its products and

services, is likely to cause confusion and mistake and to deceive consumers as to the source or

origin of Defendants’ goods and services and thereby infringes the JETBLUE Marks in

violation of Section 32 of the Lanham Act, 15 U.S.C. § 1114.

       67.     Upon information and belief, Defendants’ acts of infringement have been done

willfully and deliberately and Defendants have profited and been unjustly enriched by sales that

they would not otherwise have made but for their unlawful conduct.

       68.     Unless enjoined by the Court, Defendants will continue to infringe JetBlue’s

rights and to cause confusion, mistake, and deception, thereby causing immediate and

irreparable injury, for which JetBlue has no adequate remedy at law.




                                                 23
          Case 1:19-cv-05879-LAP Document 1 Filed 06/21/19 Page 24 of 53



       69.     JetBlue is entitled to an injunction restraining Defendants, their agents and

employees, and all persons acting in concert with any one or more of them, from engaging in

any of the foregoing acts or any further or different acts in violation of JetBlue’s rights under

Section 32 of the Lanham Act, 15 U.S.C. § 1114, pursuant to Section 34 of the Act, 15 U.S.C.

§ 1116.

       70.     JetBlue has suffered damages as a proximate result of the infringing acts of

Defendants and is entitled to recover compensatory, statutory and punitive damages from

Defendants in an amount to be determined at trial. JetBlue is further entitled to recover any

profits from Defendants resulting from its acts of infringement, along with costs and reasonable

attorneys’ fees pursuant to 15 U.S.C. § 1117.

                                 SECOND CLAIM FOR RELIEF
                    (For Dilution of a Famous Mark Under 15 U.S.C. § 1125(c))

       71.     JetBlue repeats and realleges the allegations of Paragraphs 1 through 70 of this

Complaint as if fully set forth herein.

       72.     The JETBLUE Marks are distinctive and famous trademarks within the meaning

of the Trademark Anti-Dilution Act, 15 U.S.C. § 1125(c).

       73.     Defendants’ activities as alleged herein constitute dilution of the distinctive

quality of the brand and mark JETBLUE in violation of the Federal Trademark Dilution Act,

§ 1125(c).

       74.     Upon information and belief, Defendants’ acts of trademark dilution have been

done willfully and deliberately and Defendants have profited and been unjustly enriched by

sales that they would not otherwise have made but for their unlawful conduct.

       75.     Unless enjoined by the Court, Defendants will continue to infringe JetBlue’s

rights and to dilute the JETBLUE Marks.


                                                 24
         Case 1:19-cv-05879-LAP Document 1 Filed 06/21/19 Page 25 of 53



       76.       JetBlue is entitled to an injunction restraining Defendants, their agents and

employees, and all persons acting in concert with any one or more of them, from engaging in

any of the foregoing acts or any further or different acts in violation of JetBlue’s rights under

Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(c), pursuant to Section 34 of the Act, 15

U.S.C. § 1116.

       77.       JetBlue has suffered damages as a proximate result of the infringing acts of

Defendants and is entitled to recover compensatory, statutory and punitive damages from

Defendants in an amount to be determined at trial. JetBlue is further entitled to recover any

profits from Defendants resulting from its acts of infringement, along with costs and reasonable

attorneys’ fees pursuant to 15 U.S.C. § 1117.

                                     THIRD CLAIM FOR RELIEF

         (For False Designation of Origin and Federal Unfair Competition Under Section
                      43(a) of the Lanham Act, 15 U.S.C. § 1125(a))

       78.       JetBlue repeats and realleges the allegations of Paragraphs 1 through 77 of this

Complaint as if fully set forth herein.

       79.       The JETBLUE Marks have acquired secondary meaning, as consumers have

come to know, rely upon and recognize JetBlue’s services by reference to the JETBLUE

Marks, and JetBlue has established valuable goodwill in the JETBLUE Marks.

       80.       Defendants have marketed and offered goods and services covered by the

JETBLUE Marks in connection with the Infringing Mark in commerce. This usage is likely to

cause confusion, mistake, or deception as to the affiliation, connection, or association of

Defendants with JetBlue, or as to the origin, sponsorship, or approval of Defendants’ services

among consumers or potential consumers of Defendants and/or JetBlue.




                                                  25
         Case 1:19-cv-05879-LAP Document 1 Filed 06/21/19 Page 26 of 53



       81.       Defendants’ actions constitute false designations of the origin of the services

rendered in connection with the Infringing Mark. Such actions are likely to cause confusion,

mistake, or deception among consumers as to Defendants’ supposed affiliation, connection, or

association with JetBlue, and to give the false or misleading impression as to the origin,

sponsorship, or approval of Defendants’ unauthorized use of the Infringing Mark in violation of

Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a)(1).

       82.       Upon information and belief, Defendants’ violations of Section 43(a) of the

Lanham Act have been and are knowing, willful, intentional, and deliberate.

       83.       Unless enjoined by the Court, Defendants will continue to infringe JetBlue’s

rights and to cause confusion, mistake, and deception, thereby causing immediate and

irreparable injury, for which JetBlue has no adequate remedy at law.

       84.       JetBlue is entitled to an injunction restraining Defendants, their agents and

employees, and all persons acting in concert with any one or more of them, from engaging in

any of the foregoing acts or any further or different acts in violation of JetBlue’s rights under

Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a), pursuant to Section 34 of the Act, 15

U.S.C. § 1116.

       85.       JetBlue has suffered damages as a proximate result of the infringing acts of

Defendants and is entitled to recover compensatory, statutory and punitive damages from

Defendants in an amount to be determined at trial. JetBlue is further entitled to recover any

profits from Defendants resulting from its acts of infringement, along with costs and reasonable

attorneys’ fees pursuant to 15 U.S.C. § 1117.




                                                  26
             Case 1:19-cv-05879-LAP Document 1 Filed 06/21/19 Page 27 of 53



                                    FOURTH CLAIM FOR RELIEF
                              (For Common Law Trademark Infringement)

            86.   JetBlue repeats and realleges the allegations of Paragraphs 1 through 85 of this

Complaint as if fully set forth herein.

            87.   The JETBLUE Marks have acquired secondary meaning, as consumers have

come to know, rely upon and recognize JetBlue’s services by reference to the JETBLUE

Marks. Moreover, JetBlue has established valuable goodwill in the JETBLUE Marks.

            88.   Defendants’ conduct has and threatens to continue to cause confusion, mistake,

and/or deception in the minds of the members of the trade and the public.

            89.   Defendants’ conduct, through its unauthorized use of the JETBLUE Marks

and/or marks confusingly similar thereto including the Infringing Mark, is an infringement of

and trades upon the favorable reputation and proprietary rights of JetBlue under the common

law of New York.

            90.   Upon information and belief, Defendants’ infringements have been and are

knowing, willful, intentional, and deliberate and cause harm to the trade and the public at large.

            91.   Unless enjoined by the Court, Defendants will continue to infringe JetBlue’s

rights and to cause confusion, mistake, and deception, thereby causing immediate and

irreparable injury, for which JetBlue has no adequate remedy at law.

            92.   JetBlue is entitled to an injunction restraining Defendants, their agents and

employees, and all persons acting in concert with any one or more of them, from engaging in

any of the foregoing acts or any further or different acts in violation of JetBlue’s rights.

            93.   JetBlue has suffered damages as a proximate result of the infringing acts of

Defendants and is entitled to recover damages from Defendants in an amount to be determined

at trial.


                                                   27
            Case 1:19-cv-05879-LAP Document 1 Filed 06/21/19 Page 28 of 53



        94.     JetBlue is entitled to recover punitive damages from Defendants in an amount to

be determined at trial.

                                    FIFTH CLAIM FOR RELIEF
                               (For Common Law Unfair Competition)

        95.     JetBlue repeats and realleges the allegations of Paragraphs 1 through 94 of this

Complaint as if fully set forth herein.

        96.     The JETBLUE Marks have acquired secondary meaning, as consumers have

come to know, rely upon and recognize JetBlue’s services by reference to the JETBLUE

Marks, and JetBlue has established valuable goodwill in the JETBLUE Marks and JetBlue

businesses operating under the JETBLUE Marks.

        97.     Defendants’ conduct constitutes misappropriation of the goodwill created and

developed by JetBlue in its business, the JETBLUE Marks, and JetBlue’s status as the sole

purveyor of certain goods and services under the JETBLUE Marks or other marks confusingly

similar thereto.

        98.     Upon information and belief, Defendants’ acts of unfair competition have been

and are knowing, willful, intentional, and deliberate and cause harm to the trade and the public

at large.

        99.     Unless enjoined by the Court, Defendants will continue to engage in unfair

competition in violation of JetBlue’s rights and to cause confusion, mistake, and deception,

thereby causing immediate and irreparable injury, for which JetBlue has no adequate remedy at

law.

        100.    JetBlue is entitled to an injunction restraining Defendants, their agents and

employees, and all persons acting in concert with any one or more of them from engaging in

any of the foregoing acts or any further or different acts in violation of JetBlue’s rights.


                                                  28
             Case 1:19-cv-05879-LAP Document 1 Filed 06/21/19 Page 29 of 53



            101.   JetBlue has suffered damages as a proximate result of the infringing acts of

Defendants and is entitled to recover damages from Defendants in an amount to be determined

at trial.

            102.   JetBlue is entitled to recover punitive damages from Defendants in an amount to

be determined at trial.

                                      SIXTH CLAIM FOR RELIEF
                              (For Violation of General Business Law § 360-1)

            103.   JetBlue repeats and realleges the allegations of Paragraphs 1 through 102 of this

Complaint as if fully set forth herein.

            104.   The JETBLUE Marks have acquired secondary meaning, as consumers have

come to know, rely upon and recognize JetBlue’s services by reference to the JETBLUE

Marks, and JetBlue has established valuable goodwill in the JETBLUE Marks and the JetBlue

businesses operating under the JETBLUE Marks.

            105.   Defendants’ foregoing acts create a likelihood of injury to JetBlue’s business

reputation and dilution of the distinctive quality of JetBlue’s JETBLUE Marks or unfair

competition in violation of New York General Business Law § 360-1.

            106.   Upon information and belief, Defendants’ foregoing acts were in knowing and

willful violation of New York General Business Law § 360-1.

            107.   JetBlue has been injured by Defendants’ violations of New York General

Business Law § 360-1.

            108.   Unless enjoined by the Court, Defendants will continue to violate New York

General Business Law § 360-1, thereby causing immediate and irreparable injury, for which

JetBlue has no adequate remedy at law.




                                                   29
         Case 1:19-cv-05879-LAP Document 1 Filed 06/21/19 Page 30 of 53



       109.    JetBlue is entitled to an injunction restraining Defendants, their agents and

employees, and all persons acting in concert with any one or more of them, from engaging in

any of the foregoing acts or any further or different acts in violation of New York General

Business Law § 360-1.

                                     PRAYER FOR RELIEF

       WHEREFORE, by the undersigned attorneys, JetBlue prays for relief as follows:

       A.      That this Court enter a permanent injunction enjoining Defendants, their officers,

directors, employees, agents, subsidiaries, distributors, dealers, and all persons in active concert

or participating with it from using the Infringing Mark, the JETBLUE Marks or colorable

imitations thereof, or any other marks confusingly similar to the JETBLUE Marks, or likely to

cause the dilution of the distinctiveness of the JETBLUE Marks, or otherwise injurious to

JetBlue’s reputation;

       B.      That this Court require, pursuant to 15 U.S.C. § 1118, Defendants to sequester,

forfeit and deliver up for destruction all labels, signs, advertisements, or other materials bearing

the Infringing Mark, the JETBLUE Marks or colorable imitations thereof, or any other marks

confusingly similar to the JETBLUE Marks, or likely to cause the dilution of the distinctiveness

of the JETBLUE Marks, or otherwise injurious to JetBlue’s reputation that are in their

possession, custody, or control, or in the possession, custody or control of any of their agents or

representatives;

       C.      That JetBlue be awarded Defendants’ profits attributable to their unlawful

activity, as allowed by law, along with JetBlue’s compensatory and punitive damages resulting

from Defendants’ unlawful acts set forth herein, in an amount to be proven at the time of trial, as

allowed by law;



                                                 30
          Case 1:19-cv-05879-LAP Document 1 Filed 06/21/19 Page 31 of 53



        D.      That JetBlue be awarded pre-judgment and post-judgment interest, costs, and

reasonable attorneys’ fees pursuant to, inter alia, 15 U.S.C. § 1117(a), Fed. R. Civ. P. 54(d) and

applicable provisions of state law; and

        E.      Any such other and further relief as the Court deems just and proper.

                                          JURY DEMAND

        Defendant JetBlue respectfully demands trial by jury pursuant to Fed. R. Civ. P. 38(b) for

all issues so triable.


Dated: New York, New York
       June 21, 2019

                                              FRANKFURT KURNIT KLEIN & SELZ, P.C.




                                              By:
                                                     Edward H. Rosenthal, Esq.
                                                     Rachel Santori, Esq.
                                                     Kimberly M. Maynard, Esq.
                                                     Lily Roos, Esq.
                                                     488 Madison Avenue
                                                     New York, New York 10022
                                                     Tel.: (212) 980-0120
                                                     Fax: (212) 593-9175
                                                     erosenthal@fkks.com
                                                     rsantori@fkks.com
                                                     lroos@fkks.com

                                                     Attorneys for Plaintiff JetBlue Airways
                                                     Corporation




                                                31
Case 1:19-cv-05879-LAP Document 1 Filed 06/21/19 Page 32 of 53




                      EXHIBIT A
   Case 1:19-cv-05879-LAP Document 1 Filed 06/21/19 Page 33 of 53




YEAR              AWARD                          SOURCE
 2019          Top Low Cost Airline for             J.D. Power
                Customer Satisfaction


 2019          America's Best Large                   Forbes
             Employers (#11 overall and
               #2 in transportation)

 2019       Highest in Overall Customer             J.D. Power
            Satisfaction Among Airline
                       Apps

 2019         Best Regional Business       TripAdvisor Travelers’ Choice
               Class (North America)                  Awards


 2019        Best in Passenger Comfort     TripAdvisor Travelers’ Choice
                   (North America)                    Awards


 2019        Best Business Class White      Business Traveller Cellars in
                       Wine                       the Sky Awards


 2019        Best Seat Comfort in North                APEX
                      America


 2019       Best Wi-Fi in North America                APEX



 2019          Best Domestic Airline       LA Travel Magazine Readers’
                                                 Choice Awards


 2019       Best Employers for Diversity              Forbes
             (#1 in transportation, #40
                       overall)

 2019         Best User Experience              The Webby Awards
            among Mobile Sites & Apps
  Case 1:19-cv-05879-LAP Document 1 Filed 06/21/19 Page 34 of 53




YEAR              AWARD                        SOURCE
 2018        Best Domestic Business          The Points Guy Awards
                     Class


 2018        Best Domestic Economy           The Points Guy Awards
                     Class


 2018          Best Airline for North        Business Traveler USA
                 American Travel


 2018           Best Inflight Wi-Fi         APEX Passenger Choice
                                                  Awards


 2018            Five-Star Airline          APEX Passenger Choice
                                                  Awards


 2018            Top U.S. Airline          Forrester Research’s 2018
                                           Customer Experience Index


 2018       World’s Top 10 Airlines for         GraphicSprings
            Branding & Desirability (#1
            in USA and #6 in the world)

 2018      Best Business Class – North    TripAdvisor Travelers’ Choice
                    America                          Awards


 2017          Best Airline for North        Business Traveler USA
                 American Travel


 2017        Highest in Airline Loyalty            J.D. Power
               Program Satisfaction


 2017        Best Places to Work for        Human Rights Campaign
                 LGBT Equality              Corporate Equality Index
  Case 1:19-cv-05879-LAP Document 1 Filed 06/21/19 Page 35 of 53




YEAR             AWARD                         SOURCE
 2017      World's Best Awards – Best           Travel + Leisure
             Domestic Airlines (#2
                    overall)

 2017       50 Best Places to Work (#3               Indeed
                     overall)


 2017        Best Low Cost Airline in               Skytrax
                 North America


 2017         World’s Best Low Cost                 Skytrax
               Airline (#3 overall)


 2017        America's Top 500 Best                  Forbes
           Employers (#12 overall and
           #1 transportation company)

 2017            Best U.S. Airline             American Customer
                                                Satisfaction Index


 2017        Best Mid-Sized and Low       TripAdvisor Travelers’ Choice
              Cost Airline in North                  Awards
                    America

 2017       Top 10 Best Airline In The    TripAdvisor Travelers’ Choice
                     World                           Awards


 2016        Best Places to Work for        Human Rights Campaign
                 LGBT Equality              Corporate Equality Index


 2016        America's Top 500 Best                  Forbes
           Employers (#8 overall and #1
            transportation company)

 2016        Top Low Cost Airline for              J.D. Power
              Customer Satisfaction
  Case 1:19-cv-05879-LAP Document 1 Filed 06/21/19 Page 36 of 53




YEAR              AWARD                        SOURCE
 2016      Highest Ranked U.S. Airline         Consumer Reports



 2015        Top Low Cost Airline for              J.D. Power
              Customer Satisfaction


 2015        America's Top 500 Best                  Forbes
               Employers (#19)


 2015        Best Places to Work for        Human Rights Campaign
                 LGBT Equality              Corporate Equality Index


 2015           CIO 100 Award for                CIO Magazine
              Technology Innovation


 2015       Best Up in the Air Initiative   Future Travel Experience
             for In-Flight Tablets and              Awards
               Onboard Apple Pay

 2015      Image of the Year Award for       Image Apparel Institute
             Transportation Industry
                    Uniforms

 2014        Top Low Cost Airline for              J.D. Power
              Customer Satisfaction


 2014      Airline Technology Leader of        Air Transport World
                      the Year


 2014        Best Places to Work for        Human Rights Campaign
                 LGBT Equality              Corporate Equality Index


 2014           Airline of the Year         ManAboutWorld magazine
  Case 1:19-cv-05879-LAP Document 1 Filed 06/21/19 Page 37 of 53




YEAR             AWARD                          SOURCE
 2013      International Airline Award –     Jamaica Hotel & Tourist
                   Best Service                   Association


 2013        Most Innovative Users of            Information Week
              Business Technology


 2013        Top Low Cost Airline for               J.D. Power
              Customer Satisfaction


 2013       Best Terminal Experience /     Port Authority of New York &
            Friendliest Terminal / Best    New Jersey Customer Care
           Terminal for Cleanliness and              Awards
                 Condition / Best
              Concessions – JFK T5

 2012          Best Places to Work                   Glassdoor



 2012         Best Domestic Airline         Porthole Cruise Magazine
                                                      award


 2012       Best Innovative Consumer       Airports Council International-
             Experience Concept or            North America (ACI-NA)
             Practice - Live From T5
                  Concert Series

 2012        Ten Best Travel Apps of               SmarterTravel
                      2012


 2012      The new jetblue.com – Best       W3 Awards, The Interactive
              in Class, Gold Aware               Media Awards


 2012        Best of the Web Mobile                 Compuware
                     Leaders


 2012        Top Low Cost Airline for               J.D. Power
              Customer Satisfaction
  Case 1:19-cv-05879-LAP Document 1 Filed 06/21/19 Page 38 of 53




YEAR             AWARD                           SOURCE
 2011              Best Airline               Logo TV’s NewNowNext
                                                  Travel Awards


 2011          Best Airline Website          U.S. Air Travelers’ Choice
               Booking Experience                      Award


 2011        Best U.S. Budget Airline               About.com



 2011      Excellent Web Service 2010       Compuware Gomez Web &
                                            Mobile Performance Awards


 2011           Best Value Airline          Travel 2011 Editor's Choice
           (Domestic), Most Customer                  Awards
            Friendly Airline, and Best
            Coach Class Experience

 2011        Top Low Cost Airline for               J.D. Power
              Customer Satisfaction


 2010        Top Low Cost Airline for               J.D. Power
              Customer Satisfaction


 2010          Spot on list of Top             Information Week 500
             Technology Innovators
                Across America

 2010       Top Rated Large Domestic            Zagat Airline Survey
             Airline' for Economy and
           'Best In-flight Entertainment'
               for Domestic Flights

 2010         Best Cabin Ambiance            Passenger Choice Awards,
                                            Airline Passenger Experience
                                                  Association (APEX)

 2010            #1 Airline Brand           2010 Brand Keys Customer
                                            Loyalty Engagement Index
  Case 1:19-cv-05879-LAP Document 1 Filed 06/21/19 Page 39 of 53




YEAR             AWARD                          SOURCE
 2010        CIO 100 Award Honoree                CIO Magazine



 2010      Best Concessions Program           ARN's Best Airport and
                Design (T5/JFK)              Concessionaires Awards


 2010         Most Unique Services            ARN's Best Airport and
                    (T5/JFK)                 Concessionaires Awards


 2010       Best Overall Concessions          ARN's Best Airport and
               Program (T5/JFK)              Concessionaires Awards


 2010          Best Concessions               ARN's Best Airport and
           Management Team (T5/JFK)          Concessionaires Awards


 2010           Best Coach-Class           SmarterTravel Editors' Choice
                   Experience                        Awards


 2010        Most Customer-Friendly        SmarterTravel Editors' Choice
                    Airline                          Awards


 2010      Most Pet-Friendly Airline for   SmarterTravel Editors' Choice
                 Carry-on Pets                       Awards


 2009           Best Airline Brand          2009 Brand Keys Customer
                                            Loyalty Engagement Index


 2009         Best Environmental             Cause Marketing Forum
           Campaign - Jetting to Green


 2009      Best Rated Large Domestic           Zagat Airline Survey
             Airline in the Economy
                    Category
  Case 1:19-cv-05879-LAP Document 1 Filed 06/21/19 Page 40 of 53




YEAR             AWARD                         SOURCE
 2009            #1 Airline Brand          2009 Brand Keys Customer
                                           Loyalty Engagement Index


 2009      Richard A. Griesbach Award         ACI-NA 2009 Airport
              of Excellence Winner               Concessions




 2009      #1 U.S. Routes/Single-Class        Condé Nast Traveler
                 Service Airline


 2009       Top-Rated Large Domestic          Zagat Airline Survey
            Airline - Economy Seating


 2009      Best In-Flight Entertainment       Zagat Airline Survey
                    - Domestic


 2009         5th Annual Extra Miles         Budget Travel Magazine
                     Awards


 2009        CIO 100 Award Honoree               CIO Magazine



 2009        Top Low Cost Airline for              J.D. Power
              Customer Satisfaction


 2009      AIGA Corporate Leadership         AIGA - The Professional
                    Award                     Association for Design


 2008       Best Large U.S. Economy           Zagat Airline Survey
                     Class


 2008       Best Inflight Entertainment       Zagat Airline Survey
  Case 1:19-cv-05879-LAP Document 1 Filed 06/21/19 Page 41 of 53




YEAR             AWARD                          SOURCE
 2008           Most Eco-Friendly              Zagat Airline Survey



 2008            Silver Halo- Best           Cause Marketing Forum
            Environmental Campaign -
                 Jetting to Green

 2008         Best In-Seat Comfort           SmarterTravel Readers'
                                                Choice Awards


 2008             Best Onboard            SmarterTravel 2008 Readers'
             Entertainment, Domestic            Choice Awards
                      Airline

 2008        Top Low Cost Airline for              J.D. Power
              Customer Satisfaction


 2007         Best Domestic Airline       Condé Nast Traveler Readers'
                                                Choice Awards


 2007        Top Low Cost Airline for              J.D. Power
              Customer Satisfaction


 2007       Best North American Low        Skytrax World Airline Awards
                  Cost Airline


 2007      World's Most Reliable A320     Airbus Operational Excellence
                     Fleet                          Awards


 2007            #1 Airline Brand          2007 Brand Keys Customer
                                           Loyalty Engagement Index


 2007        Best Low Cost/No Frills      OAG, 2007 Airline of the Year
                     Airline                       Awards
  Case 1:19-cv-05879-LAP Document 1 Filed 06/21/19 Page 42 of 53




YEAR             AWARD                          SOURCE
 2007         Leading Provider of               Travelzoo Awards
             Domestic Airfare Deals


 2007            Best U.S. Airline        Airline Quality Ranking Survey



 2007            #2 rated airline           University of Nebraska at
                                           Omaha Aviation Institute and
                                            W. Frank Barton School of
                                            Business at Wichita State
                                                   University

 2007       Best Domestic Airline for     Travel + Leisure, World's Best
                    Value                        Values Awards


 2007       Most Admired Companies         Fortune magazine, #3 rated
                                                    airline


 2007       Best Airline for Customer             Market Metrix
                  Satisfaction


 2006         Best Domestic Airline       Condé Nast Traveler, Readers'
                                                Choice Awards




 2006        Extra Mile Award (shut-        Frommer's Budget Travel
             eye/snack bar services)


 2006          Top U.S. Airline for         Kanbay Research Institute
               Consumer Demand             2006 Travel Demand Today
                                                    Report

 2006         Best Domestic Airline       Travel + Leisure World's Best
                                                 Values Awards
  Case 1:19-cv-05879-LAP Document 1 Filed 06/21/19 Page 43 of 53




YEAR             AWARD                          SOURCE
 2006       Best Domestic Airline for     Travel + Leisure, 2006 World's
                    Value                      Best Values Awards


 2006            #1 Airline Brand          2006 Brand Keys Customer
                                           Loyalty Engagement Index


 2006       Highest Low-Cost Carrier                J.D. Power
             Customer Satisfaction


 2006            Best U.S. Airline        Airline Quality Ranking Survey,
                                             University of Nebraska at
                                           Omaha Aviation Institute and
                                            W. Frank Barton School of
                                             Business at Wichita State
                                                     University

 2006        Best Low Cost/No Frills         OAG Airline of the Year
                     Airline                       Awards


 2006           Best Airline Value           Entrepreneur Magazine



 2006       Passenger Service Award       Air Transport World Magazine



 2005          Best Value for Cost        Condé Nast Traveler Business
                                                Travel Awards


 2005         Best Low-Cost Carrier       Condé Nast Traveler Business
                                                Travel Awards


 2005         Best Domestic Airline       Condé Nast Traveler Readers'
                                                Choice Awards


 2005        Best Airline for Economy       Global Traveler magazine
                       Class
  Case 1:19-cv-05879-LAP Document 1 Filed 06/21/19 Page 44 of 53




YEAR             AWARD                          SOURCE
 2005         Best Low-Cost Carrier          Global Traveler magazine



 2005            #1 Airline Brand           2005 Brand Keys Customer
                                            Loyalty Engagement Index


 2005          #2 Domestic Airline             Zagat Airline Survey



 2005      Great Gay Marketing Award       Out & About Travel Magazine
                                                  Travel Awards


 2005      #10 Top Performing Medium         Aviation Week & Space
                     Airline                Technology Magazine Top-
                                              Performing Companies

 2005      #17 Most Improved Medium           Aviation Week & Space
                     Airline                Technology Magazine, 2005
                                            Top-Performing Companies

 2005       #47 & 48 Reasons to Love       GQ Magazine, "62 Reasons to
                  Your Country                 Love Your Country"


 2005      Silver Award (JetBlue's Self-     Business Week Magazine,
             Service Check-In Kiosk)        2005 Annual Design Awards


 2005      #25 JetBlue/Sky's The Limit     Wired Magazine, The Wired 40
                                            "masters of technology and
                                                   innovation"

 2005             Best Branding             The Association of Travel
                                           Marketing Executives (ATME),
                                                2005 Atlas Awards

 2005         World's Best Low-Cost          Skytrax Airline of the Year
                      Airline                         Survey
  Case 1:19-cv-05879-LAP Document 1 Filed 06/21/19 Page 45 of 53




YEAR             AWARD                          SOURCE
 2005       #2 Airline in North America     Skytrax Airline of the Year
                                                     Survey


 2005         Top-Hospitality Airline     Market Metrix Hospitality Index



 2005          Best Airline Quality       The Wall Street Journal Airline
                                                Quality Survey


 2005          Best Airline Service        The Associated Press, 2005
                                                 Annual Survey


 2005         Corporate Community              American Red Cross
               Partnership Award


 2005       Best U.S. Airline Customer             J.D. Power
                   Satisfaction


 2005         Best Domestic Airline          North American Travel
                                             Journalists Association


 2005          Best Value for Cost        Condé Nast Traveler Business
                                                Travel Awards


 2005      Great Gay Marketing Award      Out & About Travel Magazine
                                                 Travel Awards


 2005      #10 Top Performing Medium        Aviation Week & Space
                     Airline               Technology Magazine Top-
                                             Performing Companies

 2005      #17 Most Improved Medium         Aviation Week & Space
                     Airline               Technology Magazine Top-
                                             Performing Companies
  Case 1:19-cv-05879-LAP Document 1 Filed 06/21/19 Page 46 of 53




YEAR             AWARD                           SOURCE
 2005      Silver Award (JetBlue's Self-     Business Week Magazine
             Service Check-In Kiosk)          Annual Design Awards


 2005        JetBlue/Sky's The Limit         Wired Magazine, The 40
                                            "masters of technology and
                                                   innovation"

 2005             Best Branding             The Association of Travel
                                           Marketing Executives (ATME)
                                                   Atlas Awards

 2005         World's Best Low-Cost          Skytrax Airline of the Year
                      Airline                         Survey


 2005       #2 Airline in North America      Skytrax Airline of the Year
                                                      Survey


 2005         Top-Hospitality Airline      Market Metrix Hospitality Index



 2005          Best Airline Quality        The Wall Street Journal Airline
                                                 Quality Survey


 2005          Best Airline Service        The Associated Press Annual
                                                     Survey


 2005         Corporate Community               American Red Cross
               Partnership Award


 2005            Best U.S. Airline         Airline Quality Ranking Survey,
                                              University of Nebraska at
                                            Omaha Aviation Institute and
                                             W. Frank Barton School of
                                              Business at Wichita State
                                                      University
  Case 1:19-cv-05879-LAP Document 1 Filed 06/21/19 Page 47 of 53




YEAR             AWARD                          SOURCE
 2005       Best U.S. Airline Customer       J.D. Power Reports, 2005
                   Satisfaction           Airline Satisfaction Index Study


 2005         Best Domestic Airline           North American Travel
                                              Journalists Association


 2004            #1 Airline Brand          2004 Brand Keys Customer
                                           Loyalty Engagement Index


 2004           Best U.S. Service          Business 2.0, 2004 Omaha
                                           Aviation Institute's Quality
                                                Ranking Survey

 2004        Best Corporate Service          USTA/Eastern Corporate
                                                   Service


 2004            Best U.S. Airline        Airline Quality Ranking Survey,
                                             University of Nebraska at
                                           Omaha Aviation Institute and
                                            W. Frank Barton School of
                                             Business at Wichita State
                                                     University

 2004         Best Domestic Airline         Condé Nast Traveler, 2004
                                             Readers' Choice Awards


 2004         Best Domestic Airline       Condé Nast Traveler Business
                                                Travel Awards


 2004          Best Value for Cost        Condé Nast Traveler Business
                                                Travel Awards


 2004          #2 Domestic Airline        Travel & Leisure World's Best
                                                     Awards


 2004      #2 Domestic Airline Service    Travel & Leisure World's Best
                                          Service Readers' Poll Awards
  Case 1:19-cv-05879-LAP Document 1 Filed 06/21/19 Page 48 of 53




YEAR             AWARD                          SOURCE
 2004         Best Domestic Airline          North American Travel
                                          Journalists Association, 5-Star
                                                      Award

 2004        North America's Leading        11th Annual World Travel
                  Budget Airline                    Awards


 2004         Top 5 Domestic Airline      Departures Readers' Favorite
                                                    Survey


 2004      Best Low Cost Carrier in the     Global Traveler Magazine
                     World


 2004         Best Low Cost Carrier        Executive Travel Magazine
                 (Second Place)


 2004        Best in Executive Travel      Executive Travel Magazine



 2004       Airline Excellence Award,      Skytrax, 2004 Airline of the
                  North America                   Year Survey


 2004         Best Low Cost Airline         Skytrax Airline of the Year
                                                     Survey


 2004        Best Cabin Staff, North        Skytrax Airline of the Year
                    America                          Survey


 2004              Best Airline             New York Press, Best of
                                            Manhattan Readers' Poll


 2004          Favorite U.S. Airline       Salon.com, Readers' Choice
  Case 1:19-cv-05879-LAP Document 1 Filed 06/21/19 Page 49 of 53




YEAR             AWARD                          SOURCE
 2004           Most Wanted List                     Gotham



 2004        Best Company in North          Global Finance Magazine
                    America


 2004         Best CFO (John Owen)        Institutional Investor Magazine



 2004        Airline Customer Loyalty              Brandweek
                      Award


 2004       Corporate Service Award          United States Tennis
                                              Association, Eastern
                                            Corporate Service Award

 2003         Best Domestic Airline        Condé Nast Traveler, 2003
                                            Readers' Choice Awards


 2003          Best Value for Cost         Condé Nast Traveler, 2003
                                            Readers' Choice Awards


 2003         Best Domestic Airline          North American Travel
                                          Journalists Association, Five-
                                                   Star Award

 2003            #1 Airline Brand         Brand Keys Customer Loyalty
                                               Engagement Index


 2003          #2 Domestic Airline        Travel & Leisure World's Best
                                                     Awards


 2003         Top 5 Domestic Airline      Departures, Readers' Favorite
                                                     Survey
  Case 1:19-cv-05879-LAP Document 1 Filed 06/21/19 Page 50 of 53




YEAR             AWARD                         SOURCE
 2003       #3 World's Best Low Cost        Business Traveler World's
            Airline (Best U.S. Low Cost       Best Airlines Awards
                      Airline)

 2003          Best Budget Airline          10th Annual World Travel
                                                    Awards


 2003      Best US Airline (Non-Major)    Business Travel News Airline
                                                    Survey


 2003         Best Low Cost Airline          Entrepreneur Magazine



 2003         Best Low Cost Airline         Skytrax Airline of the Year
                                                     Survey


 2003         Best Cabin Staff, North       Skytrax Airline of the Year
                     America                         Survey


 2003           Airline of the Year       Airfinance Journal Deal of the
                                                      Year


 2003       North American Corporate      Airfinance Journal Deal of the
             Finance Deal of the Year                 Year


 2003        Airline Customer Loyalty              Brandweek
                      Award


 2003            IPO of the Year           Corporate Finance Magazine



 2003            Marketing Award            Airline Business Strategy
                                                      Award
  Case 1:19-cv-05879-LAP Document 1 Filed 06/21/19 Page 51 of 53




YEAR             AWARD                         SOURCE
 2003            Editors' Choice                 Travel-Holiday



 2003          Outstanding Inflight        Onboard Services Onboard
                 Entertainment                 Services Awards


 2003       Outstanding Safety Video       Onboard Services Onboard
                                               Services Awards


 2002         Best Domestic Airline        Condé Nast Traveler, 2002
                                            Readers' Choice Awards


 2002      Best Domestic Airline, coach    Condé Nast Traveler, 2002
                                            Readers' Choice Awards


 2002      Best Domestic Airline, Value    Condé Nast Traveler, 2002
                   For Cost                 Readers' Choice Awards


 2002         Best Domestic Airline          North American Travel
                                          Journalists Association, Five-
                                                   Star Award

 2002          #2 Domestic Airline          Travel and Leisure, 2002
                                              World's Best Awards


 2002         Best Low-Cost Carrier         Business Traveler Best in
                   (Runner-Up)              Business Travel Awards


 2002              "It" Airline            Entertainment Weekly It List



 2002            Editor's Choice                     Worth
  Case 1:19-cv-05879-LAP Document 1 Filed 06/21/19 Page 52 of 53




YEAR             AWARD                         SOURCE
 2002          Marketer of the Year              Advertising Age



 2002          #4 Brand of the Year         brandchannel.com, 2002
                                                Readers' Choice


 2002            Finance Award               Airline Business Airline
                                                 Strategy Awards


 2002      Market Development Award        Air Transport World Industry
                                               Achievement Awards


 2002          Best Overall Airline        Onboard Services Onboard
                                               Service Awards


 2002        Best Inflight or Onboard      Onboard Services Onboard
                      Service                  Service Awards


 2002      Best Onboard Entertainment      Onboard Services Onboard
                                               Service Awards


 2002       Best Uniforms (2nd Place)       Onboard Services, 2002
                                            Onboard Service Awards


 2001         Best Domestic Airline,      Condé Nast Traveler Business
                     Coach                      Travel Awards


 2001         Best Domestic Airline          North American Travel
                                          Journalists Association, Five-
                                                   Star Award

 2001          #2 Domestic Airline        Condé Nast Traveler Reader's
                                                Choice Awards
  Case 1:19-cv-05879-LAP Document 1 Filed 06/21/19 Page 53 of 53




YEAR             AWARD                         SOURCE
 2001          #2 Domestic Airline            Zagat Airline Survey



 2001           Best New Airline                     Money



 2001          Favorite U.S. Airline            Orange County
                                             Register/Knight Ridder


 2001           Seal of Approval                    Diversion



 2001              "A" Rating                   Planetfeedback



 2001               #2 Airline                   Epinions.com



 2000               "It" Airline                Vanity Fair It List
